Title: To Thomas Jefferson from White Hairs, 6 November 1807
From: White Hairs
To: Jefferson, Thomas


                        
                            Mon Perre
                            
                            Aux Villagé des ausagés Ce 6 9bre 1807.
                        
                        Douz chefs Saquia sont venué L’etté Dernier Dans mon villagé, mont aporté un grand colliér, aux nom de
                            plussiaurs Nations, et me demande En meme Tens De Venir sur le Mizourÿ, à La Rivière à La Miné, Enfin D’avoir un grand,
                            Conseillé, avec Tous ce memes nattion, me Disent quil n’aiment point Les amériquain, Et qu’il faulut Donnois La maine à
                            un autre Perre, Dans ce moment meme ils ont donnois de maidalle Est un Pavillon amériquain a me gens, Leur disent quils
                            Leur Donnois cela pour fair jourer Leurs Enfent,Voyent que ce Nantion Estait mal Entensionné pour Les Blancs jai ne Rien Repondue à Leur demonde, ce qui ne fai poins plaisir a Tous mes chefs de guerré qui Desirent aller a Ce Conseil,
                            Voyent Leur Desposision, je, En Voÿé Tout de suitte mon fils avec Deux de mes Considerré pour Demende à mon frèrre
                            Chouteaux De Venir pour mes aider à de Tourner Mon Village aller, à cet conseil, ou plusieur nattions Doivois ci trouver
                            mais ausitot mon Frerre Chouteaux il, à tous a Tennus un conseille, il nous a
                            dit quil avois Reçué un Lettre du Secrétairre de guerré pour nous fairre Faire Le Moullin que Vous mavois promis, Est que Vous avois Donnois Des Ordres à Tous vos chef de me
                            fairre Rendre Les Prisonnier que nous avions, chez Les Poutouatamÿ Est payer Les cheveaux que nous avons Fournÿ à un Du
                            Vos petit chef, ce qui  fis boucoup de plaisir à Tout ma nation, ainsÿ que petits ausagé, mon Frerre Chouteaux
                            Etet arivé L’apremidy Est nous avons Etet ataqué  menai par un party
                            de Poutouatamÿ qui à Tue Trois de mes gens, dans Lesquels cet trouver un de chefs de guerre,  de mes plus prosché
                            Parents, Ce Derrnierre ataques à caussé boucoup de Tumultté dan mon Villagé D’apres quon nous avois promis quil Viendrois plus, mas guerrier ont voullus ausitot Lever un grand partÿ  pour aller en guerre sur cet nation, mais mon frerre Choutaux Les Ont à Empeché, Leurs Disent Que Vous Les Vengere Vous meme, Est de Reste encorre   de rester Encore Trenquille, ce qui
                            lui ont acorde, je Vous prie mon perre de faire Entension, que Depuis
                            que Vous m’avois dit de finir La guerre, que jai ne la  fait à personne Est qui  Samble que Toutes Le nation Satasche
                            de me La fairre, Car jusqua’a me gens que Sont Sur La Riveirre Arkanssa me menassen Tout le jour, il sont Venus En partÿ
                            de guerre Sur ma Riveirre, ou il sont Rencontre Lantre prettre Mongrain qui Etet Venué pour  portre Les Efets apartenent aux
                            Chef de cette meme bande qui Venis de Vous Voir, ils ont Ete aux moment de les Tuer, luis ainsÿ que Les homme quil avois
                            dans sa Voiture je Vous prie en’corre une Fois D’Empesché quon Luis porte desmmuntsion, Enfin Des Les obliger de Venir mes Rejoindre, Sur Leur Terre, Enfin Deviter Tous Les aqusident
                            qui pouroit En Resullte, Est ausÿ de fairre finir La guerre que nous Font Les chaquetas Iarraquÿ Est Chiquasse dont je me Resent à causse D’eux, mon frerre ma Dit quil Vous Voullies
                            change notre Forgeron pour nous En Donnois un autre jai Vous prie de nous Laiser celsÿ dont nous sommes content Est qui
                            Entend nostre Langue, je Finis En prient Les maitre de La Vie de Conservois Vos jour Est de Vous rapeller de Moi qui Vous
                            Tien Toujours La main Est me rapelle de bons conseils que vous m’avois donnois quand je ue plaisir de Vous Voir.
                            
                  Pour Le Cheveux Blanc Chef des aussaye
                        
                            Jacques Sonde
                            
                        
                    